NO.  07-09-0194-CR
 
IN THE COURT OF
APPEALS
 
FOR THE SEVENTH
DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 
FEBRUARY 24, 2010
__________________________
 
GLORIA RAMIREZ,
APPELLANT
 
V. 
 
THE STATE OF TEXAS,
APPELLEE
__________________________
 
FROM THE 137TH  DISTRICT
COURT OF LUBBOCK COUNTY;
 
NO. 2009-422,964;
HONORABLE CECIL G. PURYEAR, JUDGE
___________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
 
Appellant,
Gloria Ramirez, was convicted of one count of injury to a child, 14 years of
age or younger,[1]
and six counts of endangering a child.[2]  The jury sentenced appellant to a term of
confinement of ten years in the Institutional Division of the Texas Department
of Criminal Justice and a fine of $10,000 on the injury to a child
conviction.  The jury sentenced appellant
to two years in a State Jail Facility and a fine of $2,000 on each of the child
endangering charges.  All sentences were
to be served concurrently.  Appellant has
appealed the judgments of conviction.  We
affirm.
Appellant=s attorney has filed an Anders brief and a
motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d 498
(1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and
in his opinion, the record reflects no reversible error upon which an appeal
can be predicated.  Id.
at 744-45.  In compliance with High
v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.
1978), counsel has candidly discussed why, under the controlling authorities,
there is no error in the trial court=s judgment. 
Additionally, counsel has certified that he has provided appellant a
copy of the Anders brief and motion to withdraw and appropriately
advised appellant of his right to file a pro se response in this
matter.  Stafford v.
State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his
right to file a pro se response. 
Appellant has not filed a response. 
By his Anders
brief, counsel raises grounds that could possibly support an appeal, but
concludes the appeal is frivolous.  We
have reviewed these grounds and made an independent review of the entire record
to determine whether there are any arguable grounds which might support an
appeal.  See Penson
v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L. Ed. 2d
300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.
2005).  We have found no such arguable
grounds and agree with counsel that the appeal is frivolous.
Accordingly, counsel=s motion to withdraw is hereby granted and the trial
court=s judgment is affirmed.[3]
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice
 
Do not publish.  




[1] See Tex.
Penal Code Ann. § 22.04(a)(3) (Vernon 2005).
 


[2] See Tex.
Penal Code Ann. § 22.041(c) (Vernon 2005)


[3]
Counsel shall, within five days after this opinion is handed down, send his
client a copy of the opinion and judgment, along with notification of appellant=s
right to file a pro se petition for discretionary review.  See Tex.
R. App. P. 48.4.